DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kewitsch 2008/0019642US in view of the US Patent Application Publication to Leigh 2020/0301079US and further in view of the US Patent Application Publication to Lauzier 2006/0078264US and further in view of US Patent to Lu 5,692,080US.
In regards to Claims 1, 2, and 13, 14-16, Kewitsch a converter, comprising: an outer housing (Figure 2: 20) having a first end (Figure 2: right side of 20) and a second end (left side of 20) forming a longitudinal channel therebetween (Figure 2: 20); the first end further comprises a port (7-2) with an extended ferrule (Figure 2: extended ferrule 4’) and at least one optical fiber (Figure 2: 10-4) within the extended optical ferrule (Figure 2: 4’); the second end is configured to secure an optical fiber connector (Figure 5a); and wherein the extended optical ferrule is in optical communication with a first optical ferrule of the optical fiber (Figure 1) connector
Kewitsch does teach wherein the ferrule can be place in two different position such as position A and B.
Leigh teaches an optical adapter configured to handle two different coupling position Up and Down as shown (Figure 6) by removing the connector from UP port rotating it 180 degrees to the bottom port. It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the adapter of Kewitsch to have 2 different position in order to allow the connector to be reconfigured with different mating properties such coupling it to a different polished angle or polarity configuration (Leigh’s [0042]).
Kewitsch / Leigh do not teach a testing procedure performed on the cable to test for insertion lost in various ports and configuration.
 Lauzier does a configuration for testing connector ferrule for insertion loss within a cable configuration ([0015]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify device of Kewitsch / Leigh in order for it to be attached to testing equipment for testing in test position "A" or in optical communication with a second optical ferrule of the optical fiber connector for testing in a test position "B" to measure insertion loss in decibels ([0029]). This modification would allow the cable /connector / adapter/ converter to be tested for quality control performance.
Kewitsch / Leigh / Lauzier do not teach wherein the optical ferrule extend beyond the outer housing.
Lu teaches an optical ferrule which extends beyond the outer housing (Figure 7: see frontal area of 22) in order to act as a male connector to corresponding female adapter coupling device (Figure 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kewitsch / leigh / Lauzier to have a ferrule extend beyond the outer housing in order to act as a male coupling component with a female adapter device. This ensure the coupling between the two device is optimal and secure for optical coupling.  
Regarding claim 3, Kewitsch / Leigh / Lauzier teaches the device of claim 2, wherein Kewitsch is silent for the fiber connector to be rotated 180 degrees.
Leigh does teach wherein a first optical fiber connector is rotated one-hundred and eighty degrees (180) to change from the first test position "A" to the -23-DOCKET NO. S10920USOIPATENT second test position "B" or to change from the second test position "B" to the first test position "A" (See Figure 6 and [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the adapter housing Kewitsch to a configuration similar to Figure 6 in order to allow the connector to rotated 180 to a second position which allows the connector to mate with a different polarity configuration ([0042]). This second configuration may allow for the device to be coupled with different type of ferrule polishing endface such as flat or polished. Further the second polarity may also improve insertion loss due to different mating angles for APC type connectors.
Regarding claim 4, Kewitsch / Leigh / Lauzier teaches the device of claim 2, wherein Kewitsch teaches wherein an adapter hook (Figure 2: 23) is inserted into the second end of the converter to accept and secure the optical fiber connector within a port at the second end formed by the adapter hook (Figure 2).
Regarding claim 9, Kewitsch / Leigh / Lauzier teaches the device of claim 1. Kewitsch is silent to wherein the optical fiber connector is a third optical fiber connector with an external latch for securing the third optical fiber connector within the second end of the converter when the external latch is accepted within an opening formed as part of the outer housing of the converter.
Leigh does teach wherein the optical fiber connector is a third optical fiber connector with an external latch for securing the third optical fiber connector within the second end of the converter when the external latch is accepted within an opening formed as part of the outer housing of the converter (See Figure 10). The configuration of Figure 10 allows for more than one connector or groups of connectors to be use in a configuration in order to scale up the device, The external latch (See 908) allows the connector to be properly secured within the adapter to ensure coupling during operation does not break. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the adapter of Kewitsch to have multiple connectors attached similar to what is being shown in Figure 10, further using an external latch allows the connector to be properly secured within the adapter which improves coupling reliability of the device.
Regarding claim 10, Kewitsch / Leigh / Lauzier teaches the device of claim 1 wherein the first end is configured with simplex male fiber optic connector with the extended ferrule (Figure 1b).
Regarding claim 11, Kewitsch / Leigh / Lauzier teaches the device of claim 9, wherein the extended optical ferrule further comprises an angled cut ferrule endface or a uniform polished endface with no angled cut (Kewitsch [0027]).
Regarding claim 12, Kewitsch / Leigh / Lauzier teaches the device of claim 9, wherein Kewitsch teaches a simplex female adapter is secured to the male simplex connector to interconnect the converter with another part of a network (Figure 1b and abstract).
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Kewitsch 2008/0019642US in view of the US Patent Application Publication to Leigh 2020/0301079US, further in view of the US Patent Application Publication to Lauzier 2006/0078264US, in view of the US Patent to US Patent to Lu 5,692,080US, and further in view of the US Patent Application Publication to Lu 2009/0148103.
Regarding claims 5 and 6, Kewitsch / Leigh / Lauzier teaches the device of claim 4, wherein Kewitsch teaches wherein the first optical fiber connecter or the second optical fiber connector further comprises an outer housing, backbody, and ferrule assembly (Figure 1); wherein the adapter hook is an anchor device or opposing, vertically aligned hooks configure to secure the second optical fiber and the first optical fiber connector within the second end of the converter respectively (23). 
Kewitsch / Leigh / Lauzier does not teach a housing with recess wherein the recess is secured within the second end of the converter by the adapter hook.
Lu teaches a plurality of hooks on the (Figure 35: 374) which are latched onto recess in the housing in order to retain the housing within the adapter (Figure 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the housing to contain recesses of which will latch on to the hooks of 23 similarly to what is shown in Figure 35 element 374 of Lu in order to enhance retaining property of the adapter.  This will ensure the coupling connection is not broken during operation.
Regarding claim 7 and 8, Kewitsch is teaches the device of claim 6 as described above. Kewitsch does not teach wherein the second end has three ports, with two outer inactive port and a middle port is a signal test port; wherein the combination of one inactive port and the signal test port forms -24-DOCKET NO. S10920USO1PATENT test position "A" or the combination of the second inactive port and the signal test port forms test position "B".
Leigh teaches wherein the second end has three ports (See Figure 6), with two outer inactive port and a middle port; wherein the combination of one inactive port and the signal position "A" or UP or the combination of the second inactive port and the signal test port forms test position "B" or Down (Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the adapter housing Kewitsch to a configuration similar to Figure 6 in order to allow the connector to rotated 180 to a second position which allows the connector to mate with a different polarity configuration ([0042]). This second configuration may allow for the device to be coupled with different type of ferrule polishing endface such as flat or polished. Further the second polarity may also improve insertion loss due to different mating angles for APC type connectors.
Kewitsch / Leigh do not teach a testing procedure performed on the cable to test for insertion lost in various ports and configuration.
 Lauzier does a configuration for testing connector ferrule for insertion loss within a cable configuration ([0015]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify device of Kewitsch / Leigh in order for it to be attached to testing equipment for testing in test position "A" or in optical communication with a second optical ferrule of the optical fiber connector for testing in a test position "B" to measure insertion loss in decibels ([0029]). This modification would allow the cable /connector / adapter/ converter to be tested for quality control performance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitations were rejected over the prior art of Lu as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874